On Application for Rehearing.

En Banc.
PER CURIAM.
Our decision herein was rendered on November 25. The defendant-appellant, H. O. Roy, Inc., through his counsel, received notice of the judgment sent through certified mail by signed receipt dated the following day, November 26. The defendant’s application for rehearing is dated December 11 and was mailed the same day and is therefore not timely, for the reasons assigned in the companion case this day decided, Texaco, Inc. v. H. O. Roy, Inc. et al., La.App., 229 So.2d 739.
Application for rehearing not considered.